DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
 
The rejection under section 112(a) is withdrawn since non-cell penetrating antibodies were within the purview of those of ordinary skill.

The rejection under section 103 is withdrawn in favor of the following new grounds of rejection under this section:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 7, 9-13, 31, 32, 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20020172987 based on an application by Terstappen et al. (Terstappen) in view of:
DATABASE CAPLUS, CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Database Accession No. 2002:889451, Abstract of US 20020172987, Terstappen et al., (21 Nov 2002) (Chemical Abstracts); and 
DATABASE REGISTRY, CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Registry No. 146368-14-1, Cyanine 5, 1993, (Registry No. 146368-14-1). 

Terstappen teaches cyanin5 (Cy5)-labeled anti-HER-2, see paragraph 0210+.
This conjugate corresponds to Cy 5 (Registry No. 146368-14-1), conjugates with antibody to HER-2:

    PNG
    media_image1.png
    68
    634
    media_image1.png
    Greyscale

See, Chemical Abstracts, attached.
Registry No. 146368-14-1 corresponds to following cyanin compound:

    PNG
    media_image2.png
    418
    446
    media_image2.png
    Greyscale

See DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Registry No. 146368-14-1, Cy 5, attached. 
Terstappen may fail to explicitly teach that the antibody is non-cell penetrating if not attached to the remainder of the compound of formula (I) or (IV).  However, Terstappen teaches that the conjugated antibody is anti-HER-2.  Anti-HER-2 is defined by the specification as within the scope of the instant antibodies, see specification at paragraph 0170:

    PNG
    media_image3.png
    604
    667
    media_image3.png
    Greyscale

In this regard, the difference between (Cy5)-labeled anti-HER-2 of Terstappen and the claimed inventions is that Terstappen does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, Terstappen teaches the elements of the claimed conjugate with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).



Claim(s) 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Terstappen in view of Chemical Abstracts and Registry No. 146368-14-1 in further view of: HERCEPTIN® Trastuzumab (1998), downloaded 27 July 2022 from https://www.accessdata.fda.gov/drugsatfda_docs/label/1998/trasgen092598lb.pdf (Herceptin). 
The primary and secondary references fail to explicitly teach the use o the recited conjugates in treating diseases.  However, it is for that proposition that the examiner joins Herceptin, which teaches that Trastuzumab, an anti-HER2 antibody, is effective against breast cancer:

    PNG
    media_image4.png
    222
    709
    media_image4.png
    Greyscale

	In this way, those of ordinary skill could have applied the anti-HER2 antibody conjugates of Terstappen in a predictable fashion for the purposes of treating cancer.  As outlined above, Terstappen teaches the conjugates recited by the instant methods.  Herceptin is added for the proposition that these conjugates are applicable to methods of treating cancer.  Specifically, Herceptin teaches the particular known technique of treating cancer with anti-HER2 antibodies was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying this known technique to conjugates of these antibodies would have yielded reasonable success in treating cancer.  Accordingly, using the recited conjugates for the purposes of treating cancer would have been prima facie obvious.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20100143960 based on an application by Bazin (Bazin) in view of:
Registry No. 146368-14-1, cited above; and
Walker et al., Molecular and Cellular Endocrinology 382 (2014) 616–621 (Walker); and
U.S. Publication No. 20160115248 based on an application by Singh et al. (Singh).

Claim 41 recites that the intracellular target of the antibody includes STAT3.  
Bazin teaches cyanine fluorescence compounds of Formula (I):

    PNG
    media_image5.png
    160
    307
    media_image5.png
    Greyscale

Bazin further teaches that the cyanine derivatives according to the invention can comprise a coupling agent carried by a connecting arm. Preferably, this coupling agent is capable of passing through the cell membrane. The role of this coupling agent is to make possible the covalent or noncovalent coupling of the cyanine with a target molecule, for example present in a cell. For this purpose, the target molecule must comprise the appropriate coupling domain. In the case where the target molecule is present in a cell, it is necessary for the coupling agent to be itself capable of passing through the plasma membrane. The coupling agent A can thus be an antibody, an antibody fragment or a peptide aptamer specific for the target molecule. These antibodies, antibody fragments or aptamers can recognize a domain naturally present in the target molecule or also a domain introduced into this molecule by techniques well known to a person skilled in the art, in particular molecular biology techniques which make possible the introduction into a biomolecule of a protein tag, see paragraphs 0208+.
Importantly, Bazin teaches that the discloses compounds and conjugates can be used to label intracellular compounds of interest:

    PNG
    media_image6.png
    116
    440
    media_image6.png
    Greyscale

Registry No. 146368-14-1 teaches that cyanine conjugates were known at the time of the invention.
In this relation, the secondary references teach that STAT3 is a compound of interest:
In this regard, Walker teaches that activation of STAT3 and STAT5 occurs commonly in breast cancer:

    PNG
    media_image7.png
    223
    738
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    181
    544
    media_image8.png
    Greyscale

In this manner, those of ordinary skill would be motivated to use antibody conjugates specific for STAT3 to diagnose, monitor and treat breast cancer.
These antibodies, and sdAbs, are known, see Singh.
Singh also teaches method of measuring the levels of an STAT3 with anti-STAT3 sdAb in a sample from a subject, the method comprising the steps of: a) generating a mouse monoclonal antibody directed against one or more domains of a polypeptide comprising an amino acid sequence as set forth in SEQ ID NO:3 or SEQ ID NO:4; b) obtaining a sample from the subject; c) performing a quantitative immunoassay with the mouse monoclonal antibody and the sample to determine the amount of sdAb in a subject; and d) quantifying the amount of sdAb in the subject..
Singh teaches that “[a] "quantitative immunoassay" refers to any means of measuring an amount of antigen present in a sample by using an antibody. Methods for performing quantitative immunoassays include, but are not limited to, enzyme-linked immunosorbent assay (ELISA), specific analyte labeling and recapture assay (SALRA), liquid chromatography, mass spectrometry, fluorescence-activated cell sorting, and the like”.
Thus, those of ordinary skill could have applied the cyanine compounds of Bazin and Registry No. 146368-14-1 with an anti-STAT3 antibody in a predictable fashion for the purposes of providing a conjugate for the a diagnostic and treatment of cancer.  As outlined above, Bazin and Registry No. 146368-14-1 teach antibody-cyanine conjugates for labelling intracellular compounds of interest.  The secondary references are added for the proposition that STAT3 is a compound of interest.  Specifically, the secondary references teach that STAT3 occurs commonly in breast cancer; and that the particular known technique of measuring STAT3 with a quantitative immunoassay was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that STAT3 immunoassays with CY-labeled anti-STAT3 antibodies can be used with immunoassays with a reasonable expectation success for diagnosing/treating cancer.  Accordingly, using the recited CY anti-STAT3 antibody conjugates for the purposes of diagnosing and treating cancer would have been prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642